Order entered October 9, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00522-CR

                             PATRICK D MARTIN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. F17-18397-RJ

                                           ORDER
       The clerk’s record reflects that appellant is indigent and requested the reporter’s record

on May 10, 2018. The reporter’s record was due July 20, 2018. On July 25, 2018, we notified

court reporter Kimberly Xavier by postcard and directed her to file the reporter’s record by

August 24, 2018. When the reporter’s record was not filed by that date, we ordered Ms. Xavier

to file the complete reporter’s record by September 24, 2018. We cautioned Ms. Xavier that the

failure to file the reporter’s record by that date would result in the Court taking whatever

remedies it has available to ensure that the appeal proceeds in a timely fashion, which might

include ordering that she not sit until the complete reporter’s record is filed. To date, the

reporter’s record has not been filed and we have had no communication from Ms. Xavier.
           Therefore, we ORDER that Kimberly Xavier NOT SIT as a court reporter until she has

filed the complete reporter’s record in this appeal.

           We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; Kimberly Xavier, official court reporter,

Criminal District Court No. 3; to the Dallas County Auditor’s Office; and to counsel for all

parties.




                                                       /s/   LANA MYERS
                                                             JUSTICE